Citation Nr: 1640858	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from September 1982 to September 1985 and again from December 1990 to June 1991.  He served on active duty for training (ACDUTRA) from September 1985 to November 1986.  He also has unverified ACDUTRA and inactive duty for training (INACDUTRA) in the Tennessee Army National Guard from October 1996 to October 1997.  Finally, he served in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  A transcript of that hearing is of record in the appellant's Virtual VA file.  

The Board remanded the instant claim in April 2015 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant maintains that he has bilateral flat feet which occurred prior to service and was aggravated in service.  He relates that he was told on entrance into service that he had flat feet, but was still found fit for active duty.  He stated he did not know he had flat feet until told because he had no symptoms.  After entrance into service, with the marching and physical training performed in combat boots, his feet became symptomatic and worsened, and continue to bother him to this date.  As for his claim for service connection for hypertension, he asserts that while stationed in the Persian Gulf, he was seen on three occasions wherein he was told that he had elevated blood pressure.  After service, he was told that he had hypertension.  

While this case was remanded in April 2015, for further development, it was found that the appellant also served in the Tennessee Army National Guard.  A review of the record shows that the previously sought active duty and ACDUTRA records were not located.  However, there is no indication from the record that his Tennessee Army National Guard records have been requested in this matter.  They are not associated with the Virtual VA/Veterans Benefits Management System (VBMS) file.  Any or all of these service treatment records (STRs) could be associated with his Tennessee Army National Guard STRs.  The AOJ should contact the National Personnel Records Center (NPRC), the National Archives and Records Administration (Archives), the Veteran's units of service, and/or Defense Finance and Accounting Service (DFAS) to assist in this endeavor to verify the appellant's ACDUTRA and INACDUTRA service dates and the records thereof, to include any STRs.  A statement of retirement points are not helpful in this regard.  A search for these records should be attempted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any new medical treatment records pertinent to the disorders on appeal from VA or otherwise, that may have come into existence since the time the Virtual VA/VBMS file was last updated by the AOJ.  

2.  The AOJ should contact the Adjutant General of the Tennessee Army National Guard wherein the appellant served, and ask that the appellant's Army National Guard official military personnel file (OMPF) and all STRs, if any, be obtained.  If the records are maintained at another location or under another agency's control, attempts should be made to obtain them and, if located, the records should be associated with the VBMS file.  

If, after making reasonable efforts to obtain these records the AOJ is unable to secure them, a formal finding of unavailability should be associated with the VBMS file.  The AOJ should appropriately notify the appellant and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Afford the appellant a reasonable opportunity to respond and submit evidence verifying the dates and nature of any Army National Guard service (ACDUTRA or INACDUTRA) and any STRs associated with that service period and any other periods of service.  

3.  After undertaking the development above, readjudicate the appellant's claims for service connection for bilateral flat feet and hypertension.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the appellant and his representative, and give them an appropriate period of time to respond.  Thereafter, return the appeal to the Board for appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

